Citation Nr: 1042288	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  

This appeal to the Board of Veteran's Appeals (Board) arose from 
a May 2006 rating decision in which the RO granted service 
connection and assigned an initial rating of 30 percent for PTSD, 
effective September 25, 2002.  In June 2006, the Veteran filed a 
notice of disagreement (NOD) with the assigned disability rating.  
A statement of the case (SOC) was issued in June 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in July 2007.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  However, in a correspondence 
received by the RO in December 2007, the Veteran cancelled his 
request for a Travel Board hearing and, instead, requested a 
Decision Review Officer (DRO) hearing.  

In July 2009, the Veteran testified during a hearing before a DRO 
at the RO; a transcript of that hearing is of record.  

By rating decision in June 2007, the RO granted a 50 percent 
rating for PTSD from September 25, 2002.  However, inasmuch as a 
higher rating is available for PTSD, and the Veteran is presumed 
to seek the maximum available benefit for a disability, the claim 
for a higher initial rating remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Moreover, for reasons expressed in more detail below, the Board 
has recharacterized the appeal as also encompassing a claim for a 
TDIU due to PTSD, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The Board's decision addressing the claim for an initial rating 
in excess of 50 percent for PTSD is set forth below.  The matter 
of a TDIU due to PTSD, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), is addressed in the remand 
following the order; those matters are being remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the September 25, 2002 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested by 
nightmares, insomnia, low frustration tolerance, intrusive 
thoughts, irritability, anxiety, depressed mood, and occasional 
outbursts of anger; collectively, these symptoms suggest 
occupational and social impairment with reduced reliability and 
productivity.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in  
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2003 pre-rating letter provided notice to 
the appellant regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also specifically informed 
the Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  

Post rating, the June 2007 SOC set forth the criteria for higher 
ratings for PTSD.  In addition, a May 2006 letter provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the September 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA outpatient 
treatment records, and the reports of December 2002, May 2006, 
and August 2009 VA psychiatric evaluations.  Also of record and 
considered in connection with the appeal is the transcript of the 
Veteran's DRO hearing, along with various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with this claim is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R.  Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged ratings" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson, 12 Vet. App. 
at 126.

Although the rating for the Veteran's PTSD has been assigned 
under DC 9411, the actual criteria for rating psychiatric 
disabilities other than eating disorders are set forth in a 
general rating formula.  See 38 C.F.R. § 4.130.  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name..  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.'  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the 
Board finds that the preponderance of the evidence reflects that, 
since the September 25, 2002 effective date of the grant of 
service connection, the Veteran's psychiatric symptoms have more 
nearly approximated the criteria for the initial 50 percent 
rating assigned.

VA outpatient treatment records dated from October 2002 to 
September 2009 reflect that the Veteran sought regular counseling 
for his PTSD and participated in group therapy sessions.  The 
records note that the Veteran has been prescribed several 
medications, such as:  Paxil, Paroxetine, Quetiapine, Trazodone, 
and Citalopram Hydrobromide for depression and insomnia 
associated with his PTSD.  

An October 2002 outpatient treatment note reflects that the 
Veteran reported a poor vocational history due to conflicts with 
others at work, a history of alcohol abuse and violence, 
depression, isolation, and insomnia.  Mental evaluation of the 
Veteran revealed depressed mood and anxiety.  The diagnosis was 
PTSD.  In December 2002, the Veteran complained of poor sleep, 
low frustration tolerance, anger, work related conflicts, and 
isolation.  Examination revealed depressed mood and affect, along 
with anxiety.  There was no harmful ideation and the Veteran's 
insight and judgment were fair.  The examiner also noted hyper-
vigilance, irritability, low frustration tolerance, occasional 
outbursts of anger, and difficulty dealing with people in a 
social setting.  The impression was PTSD and a GAF score of 35 
was assigned.  

The Veteran was afforded a VA examination in December 2002.  The 
Veteran reported a history of nightmares, avoidance of stimuli, 
flashbacks, isolation, anxiety, irritability, anger, and 
depression.  He denied suicidal or homicidal ideation and 
hallucinations.  The examiner noted that the Veteran had been 
working at a barber shop for the past 17 years.  Examination of 
the Veteran revealed orientation to time, person, and place; 
tolerant mood; constricted affect; regular speech; fair memory; 
some anxiousness; and  fair judgment.  No suicidal or homicidal 
ideations, hallucinations, illusions, delusions, obsessions, or 
compulsions were noted.  The impression was chronic PTSD of 
moderate severity and a GAF of 55 was assigned.

A November 2005 progress note records symptoms of worsening 
anxiety and irritability, poor sleep, nightmares, low frustration 
tolerance, and intrusive thoughts.  The Veteran denied harmful 
ideation.  The physician stated that the Veteran had quite a bit 
of stress from general health issues.  The impression was PTSD 
and a GAF of 30 was assigned.  A December 2005 progress note 
reported that the Veteran was well dressed and groomed, alert, 
oriented, pleasant, and cooperative.  The examiner noted 
dysphoric mood, frustrated affect, irritability, anger, and 
nightmares.  

The report of a May 2006 VA examination reflects that the Veteran 
was divorced in 1981 and has only had short relationships since 
that time.  He reported having 4 children and several half-
siblings he keeps in contact with, but stated that he can find it 
difficult to relate to his family.  He reported living alone and 
working at a barber shop.  He stated that he enjoyed working; 
however, some of the younger customers bothered him.  The 
examiner noted that the Veteran had chronic irritability, mood 
dysphoria, insomnia, outbursts of anger, nightmares, anxiety, and 
tended to avoid social interaction.  The examiner noted that 
there were no significant changes in symptomatology since the 
December 2002 VA examination.  There were no panic attacks, 
obsessive behavior, inappropriate behavior, hallucinations, 
delusions, or episodes of violence.  The Veteran was 
appropriately dressed, thought process was unremarkable, impulse 
control was good, memory was normal, and there were no problems 
with the activities of daily living.  The impression was chronic, 
moderate PTSD and alcohol dependence, in remission.  The examiner 
noted that the effects of PTSD on social and occupational 
functioning, including efficiency, productivity, reliability, and 
ability to perform work tasks were moderate and only during 
periods of stress; and that, frequently, PTSD also had a moderate 
effect on work and family relations.  A GAF of 53 was assigned.  

The record contains monthly progress reports from a VA clinical 
psychologist dating from December 2008 through August 2009.  The 
record also includes several medication evaluations by a 
physician for this time period.  During these sessions, the 
Veteran reported a history of nightmares, sleeping difficulty, 
and general irritability.  He also stated that he had a 
girlfriend throughout this time period, with the relationship 
ending in approximately August 2009.  The psychologist noted that 
the Veteran's mood and affect were often depressed or anxious.  
The Veteran was pleasant, cooperative and talkative during the 
sessions.  The reports indicated clear sensorium, intact memory, 
and no indication of harm to self or others.  The assigned GAF 
scores fluctuated between a high of 48 and a low of 30, with most 
tending to be in the 40-38 range. 

The Veteran underwent VA examination in August 2009.  The report 
of that examination includes notation that the Veteran had 
recently broken up with his girlfriend and reported no current 
social relationships.  At the examination, he appeared clean and 
neatly groomed.  He had clear speech, a cooperative attitude, and 
a good mood.  His attention and orientation were good and his 
thought process and content were unremarkable.  The examiner 
noted sleep impairment, nightmares, irritability, anger, 
difficulty concentrating, hyper-vigilance, and avoidance of 
stimuli.  There were no hallucinations, delusions, obsessive 
behavior, panic attacks, suicidal or homicidal thoughts, episodes 
of violence, or problems with the activities of daily living.  
His recent memory was mildly impaired; the Veteran reported that 
he forgets easily.  The examiner opined that there was no total 
occupational or social impairment; however, there was reduced 
reliability and productivity due to the Veteran's PTSD symptoms.  
The impression was chronic, moderate PTSD, and a GAF of 51 was 
assigned.

Collectively, the aforementioned medical evidence reflects that 
the Veteran's PTSD has been manifested by nightmares, insomnia, 
low frustration tolerance, intrusive thoughts, irritability, 
anxiety, depressed mood, occasional outbursts of anger.  As noted 
by the August 2009 examiner, these symptoms are indicative of 
occupational , and reduced reliability and productivity.  

In an August 2006 correspondence to the RO, the Veteran reported 
anger, aggravation, insomnia, anxiety, and memory loss.  In his 
substantive appeal, the Veteran stated that he was unable to work 
or adjust socially because of constant delusions, thoughts of 
suicide, periods of unprovoked violence, panic attacks, 
substantial memory loss, and depression.  In a December 2007 
correspondence to the RO, he reported total occupational and 
social impairment, delusions, hallucinations, difficulty 
thinking, memory loss, suicidal ideation, depression, anxiety, 
panic attacks, and poor relationships with other people.  The 
Board has considered the Veteran's reported symptoms; however, 
the record does not support his assertions.  In fact, the Veteran 
denied delusions and hallucinations during his VA examinations.  
During VA outpatient treatment, the psychologist noted that the 
Veteran's memory was intact, thoughts were well organized and 
goal directed, he had clear sensorium, and there was no 
indication of harm to self or others.  Also, the record contains 
no objective medical evidence of panic attacks, delusions or 
hallucinations.  While the Veteran reported total occupational 
and social impairment, the record reflects that he was employed 
by a barber shop for over 20 years and he generally liked his 
job.  Additionally, the Veteran reported relationships with his 
adult children and siblings, as well as having a girlfriend.  
Although the August 2009 VA examiner did find mild recent memory 
loss, this loss was not substantial and the Veteran's remote and 
immediate memory were normal.

Overall, the Board finds that the Veteran's symptoms more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to certain symptoms, the level 
of impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point has the Veteran's overall PTSD symptomatology met the 
criteria for the next higher 70 percent rating.  As noted above, 
under the General Rating Formula, a 70 percent rating is 
warranted when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish effective relationships.  However, the 
objective medical evidence does not show such symptoms such as:  
suicidal ideation, impaired judgment, obsessional rituals, 
illogical speech, near-continuous panic, spatial disorientation, 
neglect of personal appearance and hygiene, or inability to 
establish effective relationships. 
  
The Board is well aware that not all of the demonstrative 
symptoms must be shown to warrant a higher rating; however, in 
this case, in light of the symptoms, the Board finds that the 
Veteran's total disability picture has more nearly approximated 
the criteria required for a 50 percent rating.  In this regard, 
the medical evidence does not show the Veteran to have 
occupational and social impairment with deficiencies in most 
areas, or an inability to establish and maintain effective 
relationships.

Rather, the VA outpatient treatment records reflect that the 
Veteran was well dressed and groomed, cooperative, and had 
organized thoughts and an intact memory.  The Veteran reported 
outbursts of violence; however, periods of violence are not 
shown.  Impaired impulse control to the level contemplated in a 
70 percent rating is not shown.  While the record indicates the 
Veteran's mood was depressed, the Veteran functioned 
independently, stating that he lived alone and had a girlfriend.  
The Veteran worked at a barber shop, where he had been employed 
for over 20 years.  The Veteran also reported maintaining 
relationships with his 4 adult children and several half-
siblings.  Given the above, occupational and social impairment 
with deficiencies in most areas is simply not shown.

In determining that the criteria for a rating in excess of 50 
percent for the Veteran's service-connected PTSD have not been 
met, the Board has considered  applicable rating criteria not as 
an exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence of a 
specified quantity of symptoms in the rating schedule to warrant 
the assigned rating for the psychiatric disability in question.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also points out that none of the assigned GAFs, alone, 
provides a basis for higher rating.  The Veteran has been 
assigned a large range of GAF scores, from a high of 55 to a low 
of 30.  According to the DSM-IV, GAF scores ranging between 51 
and 60 are indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  The 3 VA 
examiners assigned GAF scores in this range and specifically 
noted that the Veteran's PTSD was moderate in severity.  A GAF of 
55 was assigned in December 2002, a GAF of 53 was assigned in May 
2006, and a GAF of 51 was assigned in August 2009.  As these 
scores appear to be indicative of even less impairment than that 
contemplated in the assigned 50 percent rating, they clearly do 
not support of any higher rating.

The Board notes that the VA outpatient treatment records reflect 
much lower GAF scores, in the 48 to 30 range (predominately 40), 
than the VA examinations.  GAF scores ranging between 41 and 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score ranging from 31 
to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  A GAF score ranging from 21 to 30 reflects behavior 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).

However, the medical evidence of record does not reflect that the 
Veteran exhibited the symptoms identified in the DSM-IV as 
indicative of such scores.  In this regard, there has been no 
evidence of obsessive thinking or compulsive behavior, impaired 
speech, neglect of family, an inability to work, or an inability 
to function in almost all areas.  Additionally, there has been no 
medical evidence of delusions or hallucination and there is no 
indication that the Veteran is incoherent or has grossly 
inappropriate behavior.  The Veteran reported maintaining 
relationships with family members and a girlfriend and working at 
a barber shop for over 20 years.  Thus, the Board is affording 
more weight to the GAF scores assigned by the VA examiners.  The 
GAF scores assigned by the VA examiners (discussed above) and the 
actual symptoms shown do not support assignment of a rating 
greater than 50 percent.

As the criteria for the next higher, 70 percent rating are not 
met, it logically follows that the symptoms for the maximum 100 
percent rating under the General Rating Formula likewise are not 
met.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson (cited above); and that an initial rating in excess of 
50 percent for the disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

The Veteran's lone service-connected disability is PTSD, for 
which a 50 percent rating has been assigned.  Consequently, the 
percentage requirement of 4.16(a) has not been met.  However, as 
noted, entitlement to a TDIU, on an extra-schedular basis (per 38 
C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran 
is shown to be unemployable by reason of his service-connected 
disability.

In his substantive appeal, the Veteran stated that he was unable 
to work due to symptoms of his PTSD; thus, appearing to raise a 
claim for a TDIU.  During the July 2009 DRO hearing, the Veteran 
claimed he has been unable to obtain permanent employment for 
about 24 years.  

Given the Veteran's assertions, advanced in connection with the 
claim for higher rating for PTSD, the Board finds that, on these 
facts, the claim for a TDIU is essentially a component of the 
claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether a veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under 
these circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384.

While this matter is on remand, the RO should obtain any 
outstanding VA records.  The claims file includes VA outpatient 
treatment records from the Anniston, Alabama division of the the 
VA Medical Center (VAMC) in Birmingham, Alabama, dated up to 
September 1, 2009, and the record appears to reflect continuing 
treatment at that facility.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Birmingham VAMC all outstanding records of mental 
health evaluation and/or treatment since September 1,, 2009, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Furthermore, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim for a 
TDIU.  The RO's letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also explain how to 
establiah entitlement to a TDIU, to include on an extra-schedular 
basia pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to PTSD.  

2.  The RO should obtain from the Birmingham 
VAMC all outstanding pertinent records of 
mental health evaluation and/or treatment of 
the Veteran, to specifically include any 
Anniston outpatient treatment records, dated 
since September 1, 2009.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file. 

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a TDIU due to PTSD, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b).  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.  

The RO's letter should explain how to 
establish entitlement to a TDIU due to PTSD, 
to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b)
The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining additional evidence 
identified by following current procedures 
set forth in 38 C.F.R. § 3.159.  All records 
and responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the for a TDIU due to PTSD, to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b), in light of pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal is 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered-to particularly include 
that governing claims for a TDIU, to include 
pursuant to 38 C.F.R. § 4.16(b)-along with 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


